Citation Nr: 0201270	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  01-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Providence, 
Rhode Island


THE ISSUE

Entitlement to extension of stay in a contract nursing home.  


REPRESENTATION

Appellant represented by:	Barry K. LaCasse, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran served on active duty from September 1942 to June 
1946.  He died in January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Medical Center (MC) in Providence, Rhode Island. 

During his life, the veteran appealed a decision by the VAMC 
in Providence, Rhode Island, to terminate contract nursing 
home care after a two-month period.  According to a VA Form 
10-7132 contained in the claims file, the contract for the 
nursing home care expired on December 4, 1998.  The case was 
remanded by Board in December 2000 at which time it was 
noted that VA Form 10-7078, cited in the Statement of the 
Case (SOC) was not on file.  However, a copy of that 
document is now on file.  On remand, a more detailed 
explanation for the provision of the nursing home care and 
the reason it was discontinued was to be provided.  

In this regard, copies of electronic mail on file indicates 
that a "white paper" had been prepared in January 1990 on 
the issue now before the Board, and then before the 
adjudicators.  A full copy of that "white paper" is not on 
file but there is a photocopy of one page, apparently the 
last page, of some unidentified document which might be the 
noted "white paper."  It is possible that this "white 
paper" may have been considered by VA adjudicators.  
However, as noted, a full copy of that "white paper" is 
not on file.  

While the case was in remand status, the veteran died in 
January 2001.  A funeral home applied for certain burial 
benefits in January 2001 that were granted later that month.  

There is an issue of legal standing in this case.  An 
attorney represented the veteran in his claim for extension 
of stay in a contract nursing home.  However, because the 
veteran is deceased, it must be clarified whether the 
attorney now represents any person with legal standing in 
this case, as there have been no documents filed with VA 
naming any person as executor of the veteran's estate.  
Accordingly, on remand, the matter of legal representation in 
this case should be clarified. 

Lastly, a January 2002 report of contact reflects that the 
attorney listed on the title page requested that a travel 
board hearing be scheduled in this case to be held at the 
Providence, Rhode Island, RO.  

In view of the foregoing, this case must be returned to the 
RO so that a Travel Board hearing can be scheduled.  
Therefore, this case will be REMANDED to the RO for the 
following: 

1.  The RO should contact the claimant 
and request that he provide legal 
documents naming him executor of the 
veteran's estate.

2.  The RO should contact the attorney 
claiming to represent the veteran's 
estate, and request that he provide the 
appropriate documentation confirming his 
authority to represent the veteran's 
estate.

3.  The RO should schedule a Travel Board 
hearing for the claimant in accordance 
with 38 C.F.R. §§ 19.75 and 20.704(a) 
(2001) (providing for the scheduling of 
travel board hearings in the order of the 
place of each case on the Board's 
docket).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


